Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it recites “receiving data that includes video data and power at the display panel that includes a plurality of display elements and a power supply” in lines 2-3. However, it is not clear: 1) a data can receive a power and 2) if the power is generated from the power supply or from somewhere else.
In addition, claim 1 recites “when the power supply is not operational, forwarding the received data to the adjacent display panel without displaying any video data on the display panel”.
However, lines 2-3 says the receiving data includes video data and power so it is not clear how the received data is forwarded without any video data since the received data includes a video data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi, US PGPUB 2015/0205565 in view of Hall, US PGPUB 2016/0019831.

As to claim 1, Koguchi discloses a method of operating a display panel, the method comprising: when the power supply is operational, generating a supply voltage from the received power for powering the display panel, displaying a portion of the video data at the display panel and forwarding the received data to an adjacent display panel, the power supply being operational when the power supply generates the supply voltage ([0034] the master device 11 receives a video signal to be displayed by the multi-screen display system 1 and sends the received video signal to the slave device 12 on the right side of the master device 11. The slave device 12 receives the video signal from the master device 11 and sends the received video signal to the slave device 13 on the right side of the slave device 12); and
when the power supply is not operational, forwarding the received data to the adjacent display panel without displaying any video data on the display panel, the power supply being not operational when the power supply fails to generate the supply voltage ([0029] "Nondisplay" denotes a state in which an image corresponding to a video signal cannot be displayed, for example, when the power is off due to a failure or an operation, or when an error or failure occurs which causes the state in which an image corresponding to a video signal cannot be displayed).
Koguchi does not specifically discloses receiving data that includes video data and power at the display panel that includes a plurality of display elements and a power supply.
However, in the same endeavor, Hall discloses receiving data that includes video data and power at the display panel that includes a plurality of display elements and a power supply ([0048] referring to FIG. 6, for each row, a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. Each further LED display panel 50 provides data to a next adjacent LED display panel until a LED display panel 50 at second end of the row is reached. The power line is run across each row to power the LED display panels 50 in that row).



2.    (Canceled)

As to claim 3, the combination of Koguchi and Hall discloses the method of claim 1. The combination further discloses determining, by the adjacent display panel, that the power supply of the display panel has failed; and amplifying, by the adjacent display panel, the received data, in response to the determining (Koguchi, [0089] The following explanation pertains to an example in which an image having a character sequence "ABCDEFGHIJK" is to be displayed (see part (a) in FIG. 8) and the slave device 19 (whose position ID is 9) has entered the Nondisplay state (see part (b) in FIG. 8)).

As to claim 4, the combination of Koguchi and Hall discloses the method of claim 3. The combination further discloses the determining, by the adjacent display panel, that the power supply of the display panel has failed comprises: measuring an average peak amplitude of the received data; and comparing the average peak amplitude with a predetermined peak amplitude for the received data (Hall, Accordingly, for example, if a network failure is detected, the monitoring circuit 1005 may generate an error message, which is then transmitted to a monitoring server or the computer 1850 using the wireless channel).

As to claim 5, the combination of Koguchi and Hall discloses the method of claim 1. The combination further discloses the received data comprises data in one or more of an Ethernet protocol format or an internet protocol (IP) format (Hall, [0089] The first panel in the series of panels includes a unique IP address. Thus, when connected to the internet, the network card at the first display panel 1450A receives the data to be displayed by all the panels within the same series).

As to claim 6, the combination of Koguchi and Hall discloses the method of claim 1. The combination further discloses the forwarding the received data comprises: switching a circuit of the display panel to reroute the received data (Koguchi, When detecting any device in the Nondisplay state, the multi-screen display system 1 selects a display method associated with the position (i.e., position ID) of the "Nondisplay" display device (i.e., performs switching of the display method) so as to redisplay the image corresponding to the relevant video signal).

As to claim 7, the combination of Koguchi and Hall discloses the method of claim 6. The combination further discloses the received data comprises a power signal and wherein the switching the circuit comprises: powering the circuit of the display panel with the power signal of the received data (Koguchi, When detecting any device in the Nondisplay state, the multi-screen display system 1 selects a display method associated with the position (i.e., position ID) of the "Nondisplay" display device (i.e., performs switching of the display method) so as to redisplay the image corresponding to the relevant video signal).



Claims 8, 10-11, 13-20 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Koguchi, US PGPUB 2015/0205565 in view of Hall, US PGPUB 2016/0019831.

As to claim 8, Hall discloses a modular display of a multi-display system, the modular display comprising: a plurality of light-emitting diodes (LEDs) arranged to form a display surface of the modular display ([0005] In accordance with an embodiment of the present invention, a modular display panel includes a printed circuit board disposed in the recess, a plurality of light emitting diodes (LEDs) attached to the printed circuit board);
a first data connector configured to receive data to be displayed at the display surface, the received data comprising video data; a second data connector configured to be coupled to an adjacent modular display (input cable 160 and output cable 165, fig. 5; wherein fig. 5 illustrates two display panels next to each other and connected through the cables such that the output cable 165 of the left display panel 50A is connected with the input cable 160 of the next display panel 50B);
([0070] in some embodiments, a scan controller of the power supply unit 370 is implemented as an array of switches or transistors that switches incoming power to a selected row or column of LEDs 310. In other embodiments, the scan controller switches the output of the LED controller 359 to a selected row or column);
a power supply configured to power the plurality of LEDs and the network switch (e.g. power supply unit 370, fig. 8). 
Hall does not specifically disclose a bypass circuit coupled to bypass the network switch and configured to forward the video data from the first data connector to the second data connector without providing video data for display by the LEDs when the power supply fails.
However, in the same endeavor, Koguchi discloses a bypass circuit coupled to bypass the network switch and configured to forward the video data from the first data connector to the second data connector without providing video data for display by the LEDs when the power supply fails ([0029] "Nondisplay" denotes a state in which an image corresponding to a video signal cannot be displayed, for example, when the power is off due to a failure or an operation, or when an error or failure occurs which causes the state in which an image corresponding to a video signal cannot be displayed).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hall to further include Koguchi’s image displaying configuration in each 

As to claim 32, Hall discloses a multi-panel display system comprising: a mechanical support structure; and a plurality of display panels mounted to the mechanical support structure, wherein each display panel comprises a plurality of light-emitting diodes (LEDs) arranged to form a display surface of the display panel ([0039] Referring to FIG. 3, the frame 20 provides mechanical support and electrical connectivity to each of the LED display panels 50. The frame 20 comprises a plurality of beams 32 forming the mechanical structure);
a first data connector configured to receive data to be displayed at the display surface, the received data comprising video data; a second data connector configured to be coupled to an adjacent modular display ([0048] Referring to FIG. 6, for each row, a LED display panel 50 at a first end receives an input data connection from a data source and has an output data connection to a next LED display panel in the row. Each further LED display panel 50 provides data to a next adjacent LED display panel until a LED display panel 50 at second end of the row is reached); 
a network switch configured to receive the video data for display by the LEDS and to forward the video data to the adjacent modular display via the second data connector ([0070] in some embodiments, a scan controller of the power supply unit 370 is implemented as an array of switches or transistors that switches incoming power to a selected row or column of LEDs 310. In other embodiments, the scan controller switches the output of the LED controller 359 to a selected row or column);
a power supply configured to power the plurality of LEDs and the network switch (e.g. power supply unit 370, fig. 8).
Hall does not specifically disclose a bypass circuit coupled to bypass the network switch and configured to forward the video data from the first data connector to the second data connector without providing video data for display by the LEDs when the power supply fails.
However, in the same endeavor, Oguchi discloses a bypass circuit coupled to bypass the network switch and configured to forward the video data from the first data connector to the second data connector without providing video data for display by the LEDs when the power supply fails ([0029] "Nondisplay" denotes a state in which an image corresponding to a video signal cannot be displayed, for example, when the power is off due to a failure or an operation, or when an error or failure occurs which causes the state in which an image corresponding to a video signal cannot be displayed).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Hall to further include Koguchi’s image displaying configuration in each adjacent displays in order to identify a spatial power failure with intention of improving effectiveness of the display.

As to claim 10, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the bypass circuit comprises a (Hall, [0057] Examples of down converters (DC to DC converters) include linear regulators and switched mode converters such as buck converters).

As to claim 11, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the bypass circuit further comprises a charge pump and a non-volatile memory (Koguchi, The computer readable storage medium also covers a device for temporarily storing the program, such as a volatile storage medium in a computer system which functions as a server or client).

As to claim 13, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the bypass circuit is powered from power received via the first data connector (Hall, [0070] in other embodiments, the scan controller switches the output of the LED controller 359 to a selected row or column).

As to claim 16, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the received data comprises data in one or more of an Ethernet protocol format or an internet protocol (IP) format (Hall, [0089] The first panel in the series of panels includes a unique IP address. Thus, when connected to the internet, the network card at the first display panel 1450A receives the data to be displayed by all the panels within the same series).

As to claim 17, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the bypass circuit comprises an auxiliary power supply for powering the bypass circuit (Hall, [0069] The power supply unit 370 may include, for example, a power converter for converting AC to DC, which is supplied to the LEDs 310. Alternatively, the power supply unit 370 may include a down converter that down converts the voltage suitable for driving the LEDs 310).

As to claim 18, the combination of Hall and Oguchi discloses the modular display of claim 8. The combination further discloses the bypass circuit comprises an auxiliary power supply configured to power the network switch when the power supply fails (Hall, [0073] Accordingly, for example, if a network failure is detected, the monitoring circuit 1005 may generate an error message, which is then transmitted to a monitoring server or the computer 1850 using the wireless channel).

As to claim 19, the combination of Hall and Oguchi discloses the modular display of claim 18. The combination further discloses a selection circuit configured to select power supplied to the network switch between the power supply and the auxiliary power supply (Hall, [0069] The power supply unit 370 may include, for example, a power converter for converting AC to DC, which is supplied to the LEDs 310. Alternatively, the power supply unit 370 may include a down converter that down converts the voltage suitable for driving the LEDs 310).

As to claim 20, the combination of Hall and Oguchi discloses the modular display of claim 19. The combination further discloses the selection circuit comprises a blocking diode (Hall, [0036] The multi-panel modular preassembled display unit 10 comprises a plurality of LED display panels 50. In various embodiments describe herein, the light emitting diode (LED) display panels 50 are attached to a frame 20 or skeletal structure that provides the framework for supporting the LED display panels 50).

As to claim 33, the combination of Hall and Oguchi discloses the multi-panel display of claim 32. The combination further discloses a data source, mounted to the mechanical support structure, for providing power, data, and communication to the plurality of display panels (Hall, [0050] In various embodiments, as illustrated in FIGS. 2 and 6, a data receiver box 40 is mounted to the mechanical support structure or frame 20. The data receiver box 40 is configured to provide power, data, and communication to the LED display panels 50).

As to claim 34, the combination of Hall and Oguchi discloses the multi-panel display of claim 32. The combination further discloses for each display panel, the bypass circuit is configured to be powered by power received via the first data connector (Hall, [0073] the data receiver box 1001 may include wired data connection as described in FIG. 9, as well as wireless data connection as illustrated in FIG. 10. Accordingly, for example, if a network failure is detected, the monitoring circuit 1005 may generate an error message, which is then transmitted to a monitoring server or the computer 1850 using the wireless channel).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Oguchi and Hall as applied to claim 8 above, and further in view of Hanwright et al., US PGPUB 2010/0066448 hereinafter referenced as Hanwright.

As to claim 14, the combination of Oguchi and Hall does not specifically disclose the modular display of claim 8, further comprising: a signal boosting circuit configured to amplify a signal level of the received data when a power supply of an adjacent previous modular display has failed.
However, in the same endeavor, Hanwright discloses a signal boosting circuit configured to amplify a signal level of the received data when a power supply of an adjacent previous modular display has failed ([0040] One output of the current level sensor circuit 182 is provided to an amplifier stage 184 which includes first and second amplifiers 184a and 184b. The output of amplifier stage 184 is provided to an output connector 186. The output from connector 186 representing the level of AC current in the received input signal is provided to sensor connector 70 in the remote monitor/controller 18 as shown in FIG. 4).


As to claim 15, the combination of Oguchi, Hall and Hanwright discloses the modular display of claim 14. The combination further discloses the signal boosting circuit is configured to amplify the signal level of the received data by: measuring an average peak amplitude of the received data; comparing the measured average peak amplitude with a predetermined peak amplitude; and applying a gain to the received data based on the comparing (Hanwright, [0043] The program measures and stores minimum, maximum and average current readings in memory with a time stamp to establish a site history record for that particular billboard site).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        2/16/2021